Citation Nr: 1138915	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to December 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2009, the Board remanded these claims for further evidentiary development.  The requested development was partially completed, and the case has now been returned to the Board for further appellate action.

The Veteran representative withdrew in July 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of an event during service.  Specifically, he contends that while walking his post at the Marine Barracks in Ft. Meade, Maryland, in July or August 1975, he saw flashlights in the Colonel's office.  He went to the window and saw 2 people inside.  The people had apparently decapitated a dog, which was a mascot for the unit.  The Veteran confronted the people, at least one of which had a knife, and was threatened.  The people ran away and were apparently later apprehended.  The Veteran identified [redacted] and [redacted] as individuals involved in this incident.  

This case was previously remanded by the Board in September 2009 in part so that Marine Corps unit records could be reviewed or a request to the Marine Corps Archives and Special Collections could be sent for information concerning the claimed killing and beheading of the Colonel's dog in July or August 1975 at Ft. Meade, Maryland, to include information concerning a possible court martial of a [redacted] and/or [redacted]. 

A letter requesting information was sent to the Marine Corps History Division in Quantico, Virginia.  This letter was returned to sender.  It does not appear that further attempts to review Marine Corps unit records were undertaken.  The Board recognizes that the service personnel records for Mr. [redacted] and [redacted] were obtained; however, records about the incident - rather than the individuals the Veteran identified as involved in the incident - still need to be requested.  

Moreover, the Veteran has submitted a Naval Investigative Service (NIS) report of investigation (obtained from the Naval Criminal Investigative Service (NCIS)) that details an incident on August [redacted], 1975 involving a break in at the Marine Barracks in Ft. Meade.  The report notes something about the barracks mascot.  The report is redacted and a review certificate is blocking some of the text of the report.  It also appears that the report may be more than one page in length.  This report could contain information relevant to the Veteran's claim of entitlement to service connection for PTSD.  On remand, a copy of the entire report should be requested.  If possible, the report should not be redacted and should be copied without the review certificate blocking the text on the bottom left hand side of the first page.  

If and only if the claimed stressor is verified or corroborated, then a VA psychiatric examination should be scheduled to determine whether the Veteran suffers from PTSD as a result of a military-related stressor.
 
The Veteran should be sent a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and asked to complete the form and return it to VA.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and ask him to complete the form and return it to VA.  

2.  Obtain relevant treatment records from the VA Medical Centers in Lebanon and Pittsburgh, Pennsylvania dating since September 2010.

3.  Review the Marine Corp unit records and/or send a request to the Marine Corps Archives and Special Collections for information concerning the claimed killing and beheading of the Colonel's dog in July or August 1975 at Ft. Meade, Maryland.  All actions taken should be adequately documented in the claims file.

4.  Request from NCIS a complete copy of the August 22, 1975 NIS report of investigation submitted by the Veteran.  NCIS should be asked to provide a copy that has not been redacted and does not contain the NAVINST 3820.2A - INITIAL REVIEW paperwork blocking the text at the bottom left hand side of the NIS report.  

NCIS should specifically be asked if the Veteran is named in the August 22, 1975 NIS report.  All actions taken should be adequately documented in the claims file.  

5.  If, and only if, the Veteran's claimed military stressor is verified or corroborated, scheduled a VA psychiatric examination to determine whether the Veteran suffers from PTSD as a result of the verified/corroborated military stressor.  The examiner should be advised of the verified stressor as well as the pre-service stressor of sexual abuse.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion set forth.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



